Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 10589675) 
Regarding claim 1, Huang teaches a vehicle rearview mirror (29 Fig.1 and 6) comprising: a reflector having a back surface provided with a light-transmissive pattern (32 in Fig.4, that is shown in Fig.2); and a light emitting module (Fig.2) being disposed behind the reflector, the light emitting module comprising a case (housing 72,34 and 111 in Fig.2), a light source 70 and a light guide 34 , the light guide being disposed in the case and having an illuminating surface (light transmitting area 30 and light passage 113) and a prism surface 58 opposite to the illuminating surface for total reflection (reflective faces 58) , the light guide being provided on a side thereof with an incidence 

Regarding claim 2, Huang teaches a vehicle rearview mirror (Fig.1 ,2 and 6), wherein the prism surface is a sawtooth surface (58 in Fig.2).

Regarding claim 3, Huang teaches a vehicle rearview mirror (Fig.2), wherein the light source includes an LED array (LED lamp 70 with one or more LEDs) and the light source is fixed in the case.

Regarding claim 4, Huang teaches a vehicle rearview mirror (Fig.2), wherein the illuminating surface is a flat plane (113 and 111 and col.5, lines 58-62 and light transmitting area 30).

Regarding claim 6, Huang teaches a vehicle rearview mirror (Fig.4 ,1 and 2), wherein the light emitting module is directly connected to the back surface of the reflector.

Regarding claim 7, Huang teaches a vehicle rearview mirror (Fig.2), wherein the case is provided on an outer surface thereof with a bump (back side of lighting cover 72 .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang view of Shaiu (US 20120127755) 
Regarding claim 5, Huang teaches the invention set forth in claim 1 above, but is silent regarding the light guide comprising light diffusing agent.
It is well known in the art to use diffusing agents within light guides as disclosed in Shaiu ([0032]).  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diffusing agents within light guides as disclosed in Shaiu, in the device of Huang in order to achieve uniformity in light ([0032] in Shaiu).

Contact Information


/Fatima N Farokhrooz/
Examiner, Art Unit 2875